Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 19 April 2022, is acknowledged.  Claims 1, 11, and 12 are amended therein.  Claim 7, and now claims 11 and 12 (see below), are withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 6 and 8 - 10 remain for active consideration, to the extent that polyacrylic acid is the polyacrylic acid; hydroxyethyl cellulose is the thickener; magnesium aluminometasilicate is the cross-linking agent; the combination of propylene glycol and ethanol is the plasticizer; and lauryl lactate is the lactic acid ester.
Election of Invention 
The Examiner notes that Applicants have amended claims 11 and 12 to recite an invention expressed as “a method for treating a disease.”  In contrast, prior to amendment, all pending claims were directed to “a transdermal formulation,” rather than to a method of use.  Because Applicants have received an action on the merits for the originally presented invention, the invention directed to a formulation has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 – 49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR § 1.142(b) and MPEP § 821.03.



REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 19 April 2022 is hereby withdrawn in light of Applicants’ amendment of claim 1, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 6 and 8 - 10 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2012/0046264 A1 to Simes, S. and L. Lieb, published 23 February 2012 (“Simes ‘264”), in view of US 6,471,984 to Hirashima, N., et al., issued 29 October 2002 (“Hirashima ‘984”), and US 2006/0121102 A1 to Chiang, C.M., claiming priority to 27 September 2004 (“Chiang ‘102”).
The Invention As Claimed 
	Applicants claim a paste formulation comprising testosterone, polyacrylic acid, hydroxyethyl cellulose, magnesium aluminometasilicate, propylene glycol, ethanol, and lauryl lactate in a pasty preparation that does not comprise an acrylate copolymer, a rubber adhesive, or a silicone adhesive as a pressure sensitive adhesive, wherein  the amount of the testosterone is 0.01 to 10% wgt, the amount of 3polyacrylic acid is 1 to 20% wgt, the amount of hydroxyethyl cellulose is 0.5 to 10% wgt, the amount of magnesium aluminometasilicate is 0.02 to 5% wgt, the amount of propylene glycol and ethanol is 45 to 90%  wgt, and the amount of lauryl lactate is 0.1 to 10% wgt, relative to the weight of the preparation, and wherein the amount of the testosterone is 0.2 to 4% wgt, the amount of 3polyacrylic acid 3 to 15% wgt, the amount of hydroxyethyl cellulose is 1 to 5% wgt, the amount of magnesium aluminometasilicate is 0.05 to 4% wgt, the amount of propylene glycol and ethanol is 67 to 90%  wgt, and the amount of the lauryl lactate is 0.5 to 5%  wgt, relative to the weight of the preparation.
The Teachings of the Cited Art 
	Simes ‘264 discloses transdermal formulations comprising a hormone compound, such as testosterone (see Abstract), wherein the formulation is a gel formulation that can be used to deliver transdermally a therapeutically safe and effective amount of a hormone over 24 hours (see ¶[0007]), wherein the formulations comprise a polyalcohol in an amount between 1% and 10% by weight of the formulation, a permeation enhancer in an amount between 1 % and 30% by weight of the formulation, and a gelling agent in an amount between 1 % and 10% by weight of the formulation (see ¶[0009]), wherein, when the hormone is a testosterone, a therapeutically effective amount of the testosterone compound in the transdermal formulation is between about 0.50% and 2.00% by weight of the formulation (see ¶[0013]; see also ¶[0049]), wherein the formulations can comprise an alkanol, such as a C2 to C4 alcohol, including ethanol, present in an amount between about 35 to 55% wgt (see ¶[0014]), wherein the polyalcohol is propylene glycol or butylene glycol (see ¶[0016]; see also ¶[0042]), wherein the formulations can also comprise a preservative agent, a buffering agent, a moisturizing agent, an emollient, a surfactant, or an antioxidant (see ¶[0022]), wherein the permeation enhancer is present in the formulations at about 1 to 10% wgt (see ¶[0043]), wherein the gelling agent is polyacrylic acid or hydroxyethylcellulose (HEC) (see ¶[0052]), wherein the gelling agent is present from about 0.5 to about 10% wgt of the formulations (see ¶[0053]), and wherein, in an exemplified embodiment, the formulations comprise 1 % testosterone; 47.5% ethanol; 6% propylene glycol; 5% diethylene glycol monoethyl ether; 1.2% Carbomer, Carbopol 980; 0.35% triethanolamine; 0.06% edetate disodium; and 38.89% water (see ¶[0082]).  The reference does not explicitly disclose transdermal formulations in a paste form, wherein the permeation enhancer is lauryl lactate, or formulations comprising magnesium aluminometasilicate as a cross-linking agent, at 0.2 – 5% wgt of the formulations.  The teachings of Hirashima ‘984 and Chiang ‘102 remedy those deficiencies.
	Hirashima ‘984 discloses a cataplasm and a tape-aid comprising a base and a plasticizer (see Col. 2, ll. 12 – 15), wherein the patch comprises testosterone (see Col. 2, ll. 47 – 67), wherein the drug is present at 0.1 to 20% wgt (see Col. 3, ll. 25 – 26), wherein the patch comprises additives, such as a stabilizer, an antioxidant, a perfume, a filler, an ultraviolet absorber, an antiseptic, an antimicrobial agent and a percutaneous absorbefacient (see Col. 3, ll. 31 – 34), wherein the base for the cataplasm is hydrophilic, the base comprising a water-soluble polymer, a polyhydric alcohol and water (see Col. 3, ll. 41 – 43), wherein the water-soluble polymer is polyacrylic acid, at a loading of 1 – 30% wgt (see Col. 3, ll. 47 – 61), wherein the water-soluble polymer allows the base to be formulated as a paste (see Col. 3, l. 67 – Col. 4, l. 2; see also Ex. 1), and wherein the hydrophilic base further comprises a crosslinking agent, such as magnesium aluminometasilicate (see Col. 4, ll. 21 – 28).
Chiang ‘102 discloses transdermal systems for administering a sex steroid (see Abstract), wherein the system comprises a backing layer and a drug reservoir that contains an effective amount of the active ingredient and permeation enhancers (see ¶[0010]), wherein the active agent is present at about 1% to about 20% wgt (see ¶[0024]), wherein the active agent is an androgenic steroid, preferably testosterone (see ¶[0031]), wherein the permeation enhancer is present at about 0.5 to about 15% wgt of the reservoir layer (see ¶[0034]), wherein the drug layer additionally comprises from about 2% to about 40% wgt of at least one additional pharmaceutically acceptable vehicle, which vehicle may be an additional permeation enhancer (see ¶[0035]), wherein the vehicle comprises a C1 — C18 linear saturated monohydric alcohol and/or a polyol, such as propylene glycol (see ¶[0036]), wherein the alcohol is ethanol (see ¶[0037]), wherein the permeation enhancers include lauryl lactate and propylene glycol (see ¶[0040]), wherein the lauryl lactate, in an exemplified embodiment, is present at a loading of 10% wgt (see ¶[0081]), wherein the drug reservoir layer comprises polyacrylic acid (see ¶[0047]), wherein the drug layer further comprises preservatives, such as ethanol and propylene glycol (see ¶[0052]), wherein the layer further comprises plasticizers and softeners, such as 1,3-propylene glycol and ethyl alcohol (see ¶[0054]), and wherein the reservoir comprises thickeners, such as hydroxyethyl cellulose (see ¶[0055]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare transdermal formulations comprising a hormone compound, such as testosterone, wherein the formulation can be used to deliver transdermally a therapeutically safe and effective amount of a hormone over 24 hours, wherein the formulations comprise a polyalcohol in an amount between 1% and 10% by weight of the formulation, a permeation enhancer in an amount between 1 % and 30% by weight of the formulation, and a gelling agent in an amount between 1 and 10% by weight of the formulation, wherein, when the hormone is a testosterone, a therapeutically effective amount of the testosterone compound in the transdermal formulation is between about 0.50% and 2.00% by weight of the formulation, wherein the formulations can comprise an alkanol, such as a C2 to C4 alcohol, including ethanol, present in an amount between about 35 to 55% wgt, wherein the polyalcohol is propylene glycol or butylene glycol, wherein the permeation enhancer is present in the formulations at about 1 to 10% wgt, wherein the gelling agent is polyacrylic acid or hydroxyethylcellulose (HEC), present from about 0.5 to about 10% wgt of the formulations, as taught by Simes ‘264, wherein the formulation is in the form of a cataplasm with a hydrophilic base comprising a water-soluble polymer, a polyhydric alcohol and water, wherein the water-soluble polymer is polyacrylic acid, at a loading of 1 – 30% wgt, wherein the water-soluble polymer allows the base to be formulated as a paste, and wherein the hydrophilic base further comprises a crosslinking agent, such as magnesium aluminometasilicate, as taught by Hirashima ‘984, and wherein the permeation enhancer is lauryl lactate, present at a loading of 10% wgt, as taught by Chiang ‘102.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the recognized effect of cross-linking a hydrophilic polymer base, such as that provided by polyacrylic acid, on material viscosity, particularly where the transdermal composition is formulated to be applied as a paste, as taught by Hirashima ‘984.  With respect to the permeation enhancer being lauryl lactate, in place of, or in addition to the permeation enhancers disclosed in Simes ‘264, it is the Examiner’s position that one of ordinary skill in the art would recognize the interchangeability of such species such that it would have been obvious to use lauryl lactate, as taught by Chiang ‘102.  Further in this regard, the Examiner would point to Applicants’ specification as filed, at ¶[0013], which discloses that addition of the propylene glycol, ethanol, and lauryl lactate to the solid components of the formulation (polyacrylic acid, hydroxyethyl cellulose, and magnesium aluminometasilicate), results in a “pasty preparation.”  
With respect to claims, such as, for example, claims 9 and 10, reciting quantitative ranges of loadings of formulation components, the Examiner notes that the cited references do not expressly disclose ranges of loading that are exactly congruent with the recited limitations.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
More specifically with respect to the quantitative limitations directed to the loadings of propylene glycol and ethanol as plasticizers in the transdermal formulations, the Examiner first notes that Simes ‘264 discloses a loading of 35 - 55% wgt for the alkanolic or polyhydric component (ethanol and/or propylene glycol), in comparison to the claimed range of 45 – 90% wgt for the elected “plasticizer” component consisting of a mixture of propylene glycol and ethanol.  In this regard, it is the Examiner’s position that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
In addition, or in the alternative, the Examiner notes that, as would be recognized by one of ordinary skill in the relevant art, individual excipients, or non-active components, in formulations as disclosed and claimed, can perform multiple functions within a given formulation.  In light of this, the propylene glycol and ethanol loadings can be considered additive, wherein these components are included to perform multiple functions.  By way of example, Chiang ‘102 expressly discloses that components such as propylene glycol and ethanol can perform the functions of not only a vehicle, but also as permeation enhancers (see ¶[0040]), and preservatives (see ¶[0052]).  Thus, it is the Examiner’s position that the total loading of propylene glycol and ethanol would be at a level at least overlapping the claimed range when factoring in the additional functions such components would perform.  In addition, Kuma ‘357 teaches that that the disclosed compositions comprise hydroxyethyl cellulose at loadings in the range of 1 – 30% wgt, propylene glycol at 5 – 90% wgt, or at less than 40%, and ethanol, at less than 60%.  Thus, the cited references disclose loadings that at least substantially overlap with the claimed ranges, rendering them obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 6 and 8 - 10 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has carefully considered Applicants’ remarks as provided in the filing of 19 April 2022, but finds them unpersuasive, to the extent at all relevant in light of the new grounds of rejection set forth above.  More specifically, Applicants’ arguments are directed against the previous grounds of rejection, and the references cited therein, primarily relying on the newly cited negative limitation now recited in claim 1, wherein the formulation does not comprise a pressure-sensitive adhesive.  In this regard, the primary reference cited in the new grounds of rejection is Simes ‘264 is a transdermal testosterone formulation that comprises polyacrylic acid, but does not comprise acrylate, silicone, or rubber adhesives, thus reading on the new limitation.  It is the Examiner’s position that the teachings of the references cited in the new grounds of rejection obviate Applicants’ arguments in this regard.  
	Applicants also argue that data in their specification provides evidence of “superior and unexpected results” in Examples 1 – 4 that allegedly compare favorably to Comparative Examples comprising the acrylic copolymer, DURO-TAK 87-4098.  In any assertion of “unexpected results,” Applicants must demonstrate not only results that are different from that obtained in the prior art (and presumably superior), but also that such results would be truly “unexpected.”  Thus, merely showing a difference, even though an improvement, is not necessarily dispositive on the issue.  As for the specific data to which Applicants refer, it can reasonably be argued that such data supports Applicants’ amendment of the claims to recite the negative limitation directed to the absence of acrylate, rubber, or silicone pressure sensitive adhesives from the formulations of the invention.  The critical question here, though, is whether such data is actually unexpected.  To assess this question with the proper rigor, it is first necessary to compare the claimed invention to the “closest prior art.”  See, for example, MPEP § 716.02(e).  In the present case, the Examiner notes that the transdermal formulations in the Comparative Examples comprise an acrylic pressure sensitive adhesive.  It is the Examiner’s position that this is not an appropriate basis for comparison due to the presence of the acrylate adhesive, particularly in light of the new grounds of rejection set forth above in the which the cited art discloses transdermal formulations with pressure sensitive adhesives, reading on amended claim 1.  Consequently, the Examiner concludes that Applicants’ data does not support results that sufficiently unexpected to overcome the prima facie case of obviousness set forth above.
Consequently, Applicants’ arguments are unpersuasive, and claims 1 – 6 and 8 – 10 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619